Citation Nr: 1732067	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, diagnosed as pes planus. 

2.  Entitlement to service connection for hypertension as secondary to a service-connected disability.

3.  Entitlement to service connection for allergic rhinitis as secondary to a service-connected disability.

4.  Entitlement to service connection for a skin disorder, to include as secondary to a service-connected disability or as due to an undiagnosed illness. 

5.  Entitlement to service connection for a systolic ejection murmur, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to December 1988, December 1990 to June 1991, and March 8, 2003, to March 21, 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of whether new and material evidence has been received to reopen the claim for service connection for a bilateral foot disorder was previously remanded by the Board in April 2015.  Thereafter, additional service treatment and service personnel records were added to the claims file, to include a Service Record Verification Memorandum dated December 2016.  If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. 3.156 (c) (2016).  As such, the claim for service connection for a bilateral foot disorder will be reconsidered without consideration of whether there is new and material evidence.

The issues of (1) service connection for hypertension as secondary to a service-connected disability; (2) service connection for allergic rhinitis as secondary to a service-connected disability; (3) service connection for a skin disorder, to include as secondary to a service-connected disability or an undiagnosed illness; (4) service connection for a systolic ejection murmur, to include as due to an undiagnosed illness; and (5) service connection for GERD, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In a May 2017 rating decision, the RO denied the issues of (1) whether new and material evidence has been received to reopen the claim for service connection for a sinus disorder; (2) whether new and material evidence has been received to reopen the claim for service connection for an upper back (cervical spine) disorder;
(3) service connection for a bilateral ankle disorder; (4) service connection for a bilateral hip disorder; (5) service connection for a bilateral knee disorder; and 
(6) service connection for a lumbar spine disorder.  The May 2017 rating decision also granted service connection for PTSD and assigned a 10 percent rating effective December 29, 2016.  In May 2017, the Veteran filed a notice of disagreement (NOD) with the May 2017 rating decision as it pertained to all the service connection issues, as well as the rating and effective date assigned for PTSD.  In a July 2017 letter, the RO acknowledged receipt of the Veteran's NOD and is currently in the process of further developing those claims.  Those claims will be addressed by the RO in the near future and are not in appellate status here.  


FINDING OF FACT

Resolving any doubt in her favor, the Veteran's bilateral pes planus was incurred during her third period of active duty service from March 8, 2003, to March 21, 2003.





CONCLUSION OF LAW

The criteria to establish service connection for a bilateral foot disorder, diagnosed as pes planus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  
Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Foot Disorder

In her July 2011 NOD, the Veteran reported that she experienced pain in her feet during her deployment in 1991 (Gulf War).  According to the Veteran, the pain was as a result of wearing boots, carrying heavy supplies, and prolonged walking.  Since that time, the Veteran indicated that her bilateral foot disorder, now diagnosed as pes planus, had worsened over the years.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's pes planus was incurred during her third period of active duty service (i. e., from March 8, 2003, to March 21, 2003).

The AOJ has confirmed that the Veteran served on active duty from October 1988 to December 1988, from December 1990 to June 1991, and from March 8, 2003, to March 21, 2003.  See December 2016 service dates memorandum.

The Veteran's service treatment records from her first and second periods of active duty service (from October 1988 to December 1988, and from December 1990 to June 1991) do not indicate any diagnoses of a foot disorder.  See May 1988 and May 1991 Reports of Medical Examinations (showing no indication of a pre-existing foot disorder at service entrance and a normal clinical evaluation of the Veteran's feet at the end of her second period of active duty service).  

The Board does acknowledge that in a May 1991 Report of Medical History, completed by the Veteran after her return from the Southwest Asia Theater of operations, the Veteran checked "YES" as to having "foot trouble."  However, as noted above, a clinical evaluation of the Veteran's feet in May 1991 did not reveal any foot abnormalities or pes planus. 

Regarding the Veteran's third period of active duty service from March 8, 2003, to March 21, 2003, the evidence includes an April 2003 Statement of Medical Examination and Duty Status.  The report indicated that an examination was conducted on March 18, 2003, as a result of a fall the Veteran sustained on March 13, 2003.  It was noted that the Veteran had fallen and injured her upper back and left shoulder.  Further, she reported bilateral foot pain (more severe at night) with a constant burning sensation along the metatarsal areas.  

As a result of the Veteran's complaints of foot pain on examination on March 18, 2003, the Veteran was seen in podiatry in July 2003.  The Veteran was diagnosed with pes planus, and functional hallux limitus secondary to the pes planus.  She reported that she had experienced bilateral foot pain since 1995.  The pain was located on the great toe joint and top of foot.  

The Board finds that, although the Veteran may have experienced some bilateral foot pain during her second period of active duty service, the Board finds that the Veteran was first diagnosed with a bilateral foot disorder during her third period of active duty service.  

The Board also notes that an October 2003 Medical Evaluation Board Proceedings report noted that the Veteran's foot disorder (pain) existed prior to service and was not permanently aggravated by service.  The Board finds this evidence to lack probative value as there is no objective indication that the Veteran had a pre-existing pes planus disability prior to entrance into her third period of active duty service.  As noted above, a clinical evaluation of the Veteran's feet in May 1991 did not reveal any foot abnormalities or pes planus.  There is also no Report of Medical Examination conducted at service entrance into her third period of active duty in March 2003.  As such, there is no competent evidence showing that the Veteran's foot disability pre-existed her third period of active duty service.

The Veteran has provided lay statements indicating that she had foot pain in service (to include during her third period of active duty service) and she sought treatment for her bilateral foot problems during her third period of active duty, and was later diagnosed with pes planus in service.  As such, the evidence is at least in equipoise to show that bilateral pes planus was incurred in service.  Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b).  Accordingly, service connection for bilateral pes planus is warranted.

ORDER

Service connection for a bilateral foot disorder, diagnosed as pes planus, is granted. 








REMAND

Hypertension, Skin Disorders, and Allergic Rhinitis

In her July 2013 claim for VA compensation benefits, the Veteran specifically indicated that her hypertension, skin, and allergic rhinitis disorders are secondary to her service-connected asthma disability.  

The Veteran was afforded a VA examination in September 2013.  The examiner opined that the Veteran's angioedema (i. e., swelling underneath the skin) was related to "stress."  The Board notes that the Veteran was granted service connection for PTSD in a May 2017 rating decision, after the September 2013 VA examination report.  As such, there is some indication that the Veteran's service-connected PTSD disability (which includes symptoms of anxiety and suspiciousness) may be related to her angioedema.  Accordingly, a remand is warranted to address any impact that this newly service-connected disability has on the claimed hypertension, skin and allergic rhinitis disorders.

Further, the September 2013 VA examiner opined that the claimed conditions (hypertension, skin, and allergic rhinitis) were less likely than not "proximately due to or the result of" the Veteran's service-connected asthma disability.  Although the opinion included a thorough rationale addressing causation, it did not address aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) ("caused by or result of" does not permit the examiner to opine on any question other than direct causation).  Consequently, a remand for an addendum opinion that addresses aggravation is necessary.

Heart Murmur

During a September 2013 VA examination, it was noted that the Veteran was found to have a SEM (systolic ejection murmur) in about 1998.  The Veteran underwent an echocardiogram and it was determined that no further evaluation was needed as it showed some mild mitral regurgitation.  The etiology of the SEM was not noted, but it was suspected to possibly be related to her previous pregnancy.  The VA examiner indicated that nothing was done for the murmur (or needed to be done) as the Veteran's heart function was "normal," and by 2002, the murmur was no longer heard.  The September 2013 VA examiner did indicate that on examination, the Veteran still had a detectable 1/6 SEM; however, the rest of her cardiac exam was normal.  The examiner then opined that no environmental exposure while in southwest Asia led to the structural change of the mital valve leading to the development of a murmur.  According to the examiner, these changes came from "wear and tear, pregnancy, hypertension, anemia, etc." (emphasis added)

Thus, the September 2013 VA examiner's opinion provides some evidence that the Veteran's heart murmur with mild mitral regurgitation may be related to her hypertension.  Therefore, a final decision on the issue of service connection for a heart murmur cannot be rendered until the hypertension claim is resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Moreover, according to an August 1998 VA outpatient treatment record, the Veteran was found to have had a heart murmur in April 1998.  The Board notes that a December 2016 Memorandum pertaining to the Veteran's service dates shows that the Veteran served on ACDUTRA in 1998; however, specific dates were not provided.  As such, a remand is warranted to assist in determining whether the Veteran's heart murmur was incurred during a period of ACDUTRA.

GERD

The medical evidence of record shows that the Veteran first complained of dyspepsia on August 10, 1998.  The August 1998 treatment record indicates that the Veteran's symptoms may be related to GERD and she was treated with Tagamet.  As noted in the previous section, the December 2016 memorandum shows that the Veteran had periods of ACDUTRA in 1998; however, specific dates were not provided.  As such, a remand is warranted to assist in determining whether the Veteran's GERD was incurred during a period of ACDUTRA.

Accordingly, the case is REMANDED for the following actions:

1.  Determine the specific dates for the Veteran's periods of ACDUTRA, to specifically include from April to August 1998.  Please note that gastrointestinal complaints and heart murmur were noted in 1998 STRs.

2.  Refer the claims file and a copy of this Remand to the VA clinician who provided the September 2013 medical opinion, or, if unavailable, another VA clinician qualified to address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed hypertension, skin disorder, and/or allergic rhinitis is aggravated by her service-connected asthma and PTSD disabilities.  (Note: the September 2013 VA examiner indicate that the Veteran's angioedema was related to "stress.").  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

(b)  A complete rationale should be provided for any opinion given.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicate based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


